 BROOKLYN UNION GAS COMPANY441However, through inadvertence, the Board did not specifically amendthe Direction of Election to provide a new eligibility date.As aconsequence, the eligibility date used by the Regional Director inconducting the election on December 22 and 23, 1958, was the payrollperiod immediately preceding the date of the original Decision.Consistent therewith, the ballots of all mill employees who voted inthe. election were challenged.However, it cannot be ascertaind howmany other mill employees failed to appear at the polls because theelection notices erroneously set forth an eligibility period antedatingtheir employment at the mill. In the circumstances, and as the votesof mill employees are sufficient to affect the election results, we be-lieve it will best effectuate the policies of the Act to set the electionaside and direct a new election herein.3[The Board set aside the election held on December 22 and 23,1958.][Text of Direction of Second Election omitted from publication.]3 1n view of this disposition,we need not consider the effect of the challenged ballotsupon the election.Brooklyn Union Gas CompanyandLocal 101,UtilityDivision,TransportWorkers Union of America,AFL-CIO,Petitioner.Cases Nos. 2-RC-9689 and 2-IBC-9727.March 27, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Winifred D. Morio,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.i On February26, 1959, theIBEW fileda motion with the Board'to reopen the hearingfor the purposeof taking evidence with respectto a proposed consolidation of BrooklynUnion Gas Company and BrooklynBorough Gas Company. TheEmployer and Petitionerfiledmotionsin opposition.The Utility workerstook no positionon the motion.As theconsolidationcannot beconsummateduntil approved by the Public ServiceCommission ofNew York State and by thestockholdersof the twocompaniesinvolved,and as it is notpossible to determine when 'such approvalwill, if ever, be given, theactual consolidationand its effectuponthe Employer's operations are at thistime speculative and remote.Moreover, the IBEW has failed to show withreasonablespecificityjust wiiat evidence itintends to introduceat a reopenedhearing and how such evidence might bear upon theissues now before the Board.Under these circumstanceswe find thatno proper purposewould be served in reopeningthe hearingand the motion is, therefore, denied.123 NLRB No. 68. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent employeesof the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer, a gas utility, is a consolidated company com-posed, insofar as is material here, of what is referred to as the"old" Brooklyn Union Gas Company, the Kings County LightingCompany, and the Richmond Gas Company. Prior to the consolida-tion of January 15, 1957, and since 1943, the Utility Workers repre-sented the physical and clerical employees, about 216 in number, oftheKings Company, whose franchise for home and industrial gasdistribution covered generally the Bay Ridge area of the* Borough ofBrooklyn, New York City. IBEW similarly represented since 1946the 99 physical workers of the Richmond Company whose franchisecovered certain areas of the Borough of Richmond on Staten Island,while the Petitioner, Transport Workers, represented since 1942 allphysical and clerical workers numbering approximately 3,000 of "old"Brooklyn Union whose franchise extended over parts of the boroughsof Brooklyn and Queens.At the time of the consolidation each ofthe unions had outstanding bargaining agreements with their respec-tive companies, and after that event Brooklyn Union administeredthese contracts and has continued to recognize the unions for theemployees they have traditionally represented.In March of 1957it entered into a new agreement with the Transport Workers to runfrom April 1 of that year till March 31, 1959, while the followingspring it negotiated supplemental agreements with the Utility Work-ers and the IBEW for the period from June 1, 1958, to May 31,1959.3In this proceeding the Transport Workers seeks to combine into asingle, companywide unit all of the Employer's physical and clericalemployees by merging the former Kings and Richmond Companyemployees into the unit it presently represents.Such unit wouldinclude not only the employees currently represented by the Inter-venors but certain unrepresented clerical employees working onStaten Island.The Transport Workers contends, and the Employer2 Local Union No. 3, International Brotherhood of Electrical Workers,AFL-CIO (hereincalled IBEW) and Utility Workers Union of America Local 1-2 (Kings County Division),AFL-CIO (herein called UtilityWorkers)intervened at the hearing upon the basis oftheir current bargaining agreements concerning employees in the requested unit.However,the Petitioner has throughout this proceeding resisted the intervention of IBEW andUtilityWorkers on the grounds that they do not have sufficient interest, in view of thesmall size of their contractual units, to support their interventions.The Board has longheld that a contractual interest in employees in a requested unit is sufficient to supportIntervention in a proceeding.SeeBrown-ElyCo.,87 NLRB 27,28, footnote 2.We arenot persuaded,as urged by the Petitioner,thata different rule should be applied Inthis case.8 The contracts are not alleged as a bar to this proceeding. BROOKLYN UNION GAS COMPANY443agrees, that the requested overall, systemwide unit is alone appro-priate.4The IBEW contends, however, that its unit of physicalemployees on Staten Island, despite the merger, is still appropriate,conceding, though, that a unit of such employees with the presentlyunrepresented clericals might be preferred.The UtilityWorkerstakes no position on the unit but requests that it be placed on the bal-lot in any election the Board may direct.Since the consolidation, many of the administrative functionswhich had been separately handled by the merged companies havebeen centralized in the offices of Brooklyn Union.Thus all super-vision from the department heads up to the company president islocated in Brooklyn Union territory, as is a large part of lowersupervision.All accounting and payroll administration has beenlocated in Brooklyn Union offices, while hiring, except for laborerson Staten Island, has been similarly centralized. Also, certain physi-calwork such as meter and vehicle repair is now done in "old"Brooklyn Union shops.The Employer has also taken a number ofsteps to establish uniform working conditions throughout the com-pany.The stock purchase plan, welfare programs, and other fringebenefits of "old" Brooklyn Union have been made applicable to allemployees of the company, and steps have been taken to establishuniform job classifications, rates of pay, and work practices.Thenegotiation and administration of labor agreements is handled forthe Employer by the staff of its personnel department at its principaloffice in the "old" Brooklyn Union area.The changes made since the merger have substantially affected theformer Kings Company unit. Out of a total of approximately 55clerical employees in that unit some 43 are permanently assigned tothe "old" Brooklyn Union offices where they work side by side with,and under the same immediate supervision as, clerical employees inPetitioner's unit.Also, of the 138 physical employees in that unit24 now work in "old" Brooklyn Union shops with employees in thePetitioner's unit.The physical employees so transferred includesuch classifications as meter mechanics, mechanics, and helpers.Ofthe remaining 111 physical workers of the Kings Company unit, asubstantial number, the streetworkers, have for administrative pur-poses been placed by the Employer in a section called Kings StreetWest which covers all of the former Kings Company's franchisearea and part of "old" Brooklyn Union's area in Brooklyn. In termsof personnel this section includes not only former Kings Companystreetworkers, but a number of streetworkers in Petitioner's presentunit.If possible the streetworkers are assigned to work in areascovered by their original companies, but are in fact assigned to those4The Petitioner stated as an alternative that it would accept any unit which the Boardmay find appropriate. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocations where they are needed.As a result employees included inthe former King's Company unit work "fairly" regularly togetherwith employees in the "old" Brooklyn Union. unit and under thesame immediate supervision.The only employees represented bytheUtilityWorkers who seem to be relatively untouched by themerger are the Kings Company meter readers who apparently workin their old area and under immediate supervision separate from thatof other employees.Despite the transfers of employees out of the Kings Companyarea and the intermingling of Brooklyn Union and Kings Companystreetworkers in the Kings Street West section as described above,the Employer has continued to recognize the Utility Workers as therepresentative of all those employees it represented before the con-solidation.This practice has resulted, for example, in two clericalemployees in the Employer's main office who work side by side andunder the same supervision being represented by different unions.The same situation has arisen with respect to meter repairmen andother classifications, and has found expression in the recognitionclause of the 1958 agreement between the Utility Workers and theEmployer.Where as the former Kings Company recognized theunion as the representative of all its employees in certain classifica-tions, the present Employer recognizes the union as the representa-tive ofcertainindividuals in certain classifications, but not as repre-senting all employees in a given area or classification.As the recordmakes clear, the identification of the individuals to be representedby the Utility Workers is based largely on their membership in thatunion.The 1958 agreement is, thus; close to being a members-onlycontract.Despite the various changes effected since the merger, there havebeen no substantial modifications made affecting the employees in theIBEW's unit located on Staten Island.Geographically, StatenIsland is distinctly separate from the other areas of the Employer.Certain work, such as meter repair, has been permanently transferredfrom the Island and, thus, outside the jurisdiction of that union.But such transfers have affected relatively few employees, who have,moreover, not permanently followed the work but transferred tojobs within the IBEW's bargaining unit. The IBEW does not claimto represent any employees working in areas over which the otherunions, parties to this proceeding, have had jurisdiction.There havebeen some employees assigned to Staten Island from Brooklyn sincethe merger, but for the most part their jobs have involved work notnormally done by employees in the IBEW's bargaining unit andhave largely been of temporary duration.Generally, the employeesrepresented by the IBEWT perform the same type of work in the BROOKLYN UNION GAS COMPANY445same areas as they did before the consolidation.They have theirown separate immediate supervision, though there is apparently nosingle "resident" manager responsible for all the work done by theemployees in the Staten Island unit.Moreover, the Staten Islandemployees do not to any substantial extent interchange with employ-ees in other areas of the company. There have been since the mergerno modifications, such as that noted above with respect to the UtilityWorkers, of the recognition clause in the IBEW's agreement withthe Employer.Rather the union continues to operate under theclause as it appears in the last contract with the Richmond Company.The Petitioner and Employer contend, as noted above, that as aresult of the integration which has taken place since the consolida-tion the only appropriate unit is one covering all the company's op-erations.Clearly, a number of factors listed above such as central-ized control of labor relations, and integration of accounting andclerical functions, support a finding that a company, or systemwide,unit is appropriate, in accordance with the Board's long-establishedpolicy favoring such units in the public utilities field.'However, inmany situations the rigorous application of that policy is temperedby the'rights of employees in existing bargaining, units or in identifi-able unrepresented groups to a self-determination election before be-ing merged in a larger unit.6 The employees in the Utility Workers'unit, unlike those of the IBEW unit and the groups of unrepresentedclericals on Staten Island, do not fall within this exception.As thefacts outlined above show, the UtilityWorkers unit is no longercapable of being identified but has, as a result of the consolidation,ceased to exist.About 80 percent of the clerical employees androughly 20 percent of the physical employees have been permanentlytransferred outside the area covered by the historical unit, and, ofthose physical employees who remain, a substantial number, thestreetworkers, work under the same immediate supervision as em-ployees in the Petitioner's present unit and are assigned to an ad-ministrative subdivision which areawise embraces not only theirKings Company territory but a substantial segment,of that of "old"Brooklyn Union.Furthermore, the existing bargaining agreement5 SeeNew England Power Company,120 NLRB 666.9 SeeMontana-Dakota Utilities Co.,110 NLRB 1056, 1057;Pennsylvania ElectricCompany,110 NLRB 1078, 1080.The Petitioner and Employer in support of their position that a systemwide unit of allthe company's employees is alone appropriate, citeThe Laclede Gas Light Company,77 NLRB 354, in which the Board first announced a policy of favoring the optimum orsystemwide unit in the public utility field.However, on several occasions since that casewas decided the Board has stated that "The policy favoring system-wide units for publicutilities has not precluded the Board from applying the self-determination principle withrespect to unrepresented groups sought to be added to the existing contract unit."Montana-Dakota Utilities Co., supra,footnote 5, and cases there cited.See cases citedin footnote 7 below for application of the self-determination election rule to establishedbargaining units in the public utilities field. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween the Utility Workers and the Employer is not based uponthe previous, long-established bargaining unit, but in effect has, aspreviously stated, shifted in large part, if not wholly, to a mem-bers-only basis.Consequently, the UtilityWorkers seeks no well-defined bargaining unit or other separate identifiable group of em-ployees, but a shifting group whose only common bond is member-ship in the same union.Under these circumstances, we find thatany separate bargaining with UtilityWorkers that has occurredsince the merger 7 is entitled to little weight in determining whetheror not a unit broader than the Utility Workers' current contract unitisappropriate.Under such circumstances, the Board's generalpolicy favoring optimum units in the public utility industry, as wellas considerations of stability in labor relations, dictates inclusion ofthe employees in the former Kings Company and "old" BrooklynUnion units in a single unit .8As for the.IBEW's Staten Island unit, it is clear, and we find, thatthe consolidation and subsequent administrative and operational re-organization have not, materially affected that unit.As set forthabove, the Staten Island physical employees in the IBEW's unit areassigned to the same areas and perform essentially the same type ofwork as before the merger, and the long history of bargaining forthese employees has continued uninterrupted and unchanged untilthe present. It may, therefore, if the employees so desire, constitutea separate appropriate unit.These factors preclude the inclusion ofsuch employees in a systemwide or optimum unit without a self-de-termination electionsSimilarly,we find that the unrepresentedclerical employees on Staten Island, whom the Petitioner seeks toinclude in its broader unit, are entitled to a self-determination elec-tion, for they constitute a residual, readily identifiable group of officeclerical employees.10However, as the Petitioner has not made anadequate showing of interest among either the physical or clericalemployees on Staten Island and as the IBEW does not seek anelection among the employees it now represents, we shall not directan election in voting groups composed of such employees.-7As to thebargaining history priorto the merger,it is now wellsettled that suchhistory does not survivea mergerhaving theresults such as occurredhere with respectto the KingsCompany unitof the UtilityWorkers.SeeHooker Electrochemical Company,116 NLRB 1393.8Hooker Electrochemical Company, supra.9 Pennsylvania Electric Company,110 NLRB1078;Upper Peninsula Power Company,110 NLRB 1082, 1085; see also,The Hartford Electric LightCompany,122NLRB 1421.10Montana-Dakota Utilities Co., supra.u PennsylvaniaElectric Company, supra;The Hartford Electric Light Company, supra.The IBEW suggests,as noted above,that a singleunitof its StatenIsland physicalemployees and the unrepresentedclerical employeesmight be preferred to its present unitof physical employees only.For thereasons givenabove,the clericalswould be entitledto a self-determinationelection before being included in the IBEW's established unit.However, the IBEWChas not requested that such an electionbe heldnor has it made asufficient showing to warrantour holding such an election. STEWART DIE CASTING DIVISION (BRIDGEPORT), ETC.447In view of the foregoing, we shall direct that an election be heldamong the following employees of the Employer who, we find, con-stitute, under the circumstances of this case, a unit appropriate forpurposes of collective bargaining within the meaning of Section9(b) of the Act: All employees of the Employer working in or per-manently assigned to operations in the boroughs of Brooklyn andQueens, New York, excluding executives, superintendents, heads ofdepartments, foremen, skilled technical employees in the chemicallaboratories other than those who have by mutual agreement in thepast been included in the bargaining unit, confidential employees,guards, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]StewartDie Casting Division(Bridgeport)of Stewart WarnerCorporationandStewart Die Casting Independent UnionLocal #1,Petitioner.Cases Nos. 2-RC-9623 and 2-RC-9667.March 27, 1959DECISION, ORDER, AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held in Case No. 2-RC-9623 be-fore Sidney H. Levy, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'Prior to this hearing the petition in Case No. 2-RC-9667,which was filed on November 3, 1958, was dismissed by the RegionalDirector because it covered the same issues as the petition in CaseNo. 2-RC-9623.The Peitioner has filed a timely request for reviewby the Board of this dismissal, contending, as does the Employer,that these two petitions should have been consolidated for hearing.As will appear hereinafter, the disposition of this request for reviewis necessarily governed by the Board's decision with respect to CaseNo. 2-RC-9623.Accordingly, these cases are hereby consolidatedfor purposes of decision.Upon the entire record in these cases 2 the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Intervenor contends that the Petitioner is not a labor or-ganization within the meaning of Section 2(5) of the Act. The Peti-'The Intervenor, International Union, United Automobile, Aircraft, and AgriculturalImplement Workers of America, UAW, AFL-CIO, was permitted to intervene on the basisof its contractual interest in the employees involved herein.= The Intervenor'smotion to correct the transcript is hereby granted, in the absence ofspecific objections thereto.123 NLRB No. 52.